DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on June 22, 2022 is acknowledged and has been entered.  Claims 1-2 and 12-13 are amended.  Claims 17-30 have been withdrawn.  Claims 1-16 are pending.

Claims 1-16 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made NON-FINAL to address New Grounds of Rejection

Response to Arguments
Applicant’s arguments, see p 7-8, filed June 22, 2022, with respect to the rejection(s) of claim(s) 1-16 under Woudenberg have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Scientific Reports, 2014, p 1-9).
With regard to claim 1, Huang teaches a method of detecting a target nucleic acid sequence in a sample, said method comprising: contacting said sample with at least one microdroplet comprising said pair of primers, wherein said at least one microdroplet contains a volume of equal to or less than 250 nLand wherein said at least one microdroplet further comprises said pair of primers at a concentration of at least 1 uM (p 7 Materials and Methods, where different primers were present at different concentrations and where 1.6 uM of FIP and BIP primers; Table 1 and p 6, col. 1, where multiple volumes were tested including 3 ul, 7 ul, 785 nL, and more small volumes); 
and amplifying said target nucleic acid sequence in said sample, thereby detecting said target nucleic acid sequence in said sample (Fig 5 and 6, where amplification is detected).  
With regard to claim 7, Huang teaches a method of claim 1, wherein said amplification is performed in a reaction mixture (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  
With regard to claim 8, Huang teaches a method of claim 7, wherein said reaction mixture has a volume of about 0.5 to about 20 uL (Table 1 and p 6, col. 1, where multiple volumes were tested including 3 ul, 7 ul, 785 nL, and more small volumes).  
With regard to claim 9, Huang teaches a method of claim 7, wherein said reaction mixture comprises a polymerase, deoxynucleotide triphosphates (dNTPs), DNAse/RNAse-free water, or an amplification buffer, optionally wherein said polymerase comprises a DNA-dependent DNA polymerase or an RNA-dependent DNA polymerase (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  
With regard to claim 10, Huang teaches a method of claim 7, wherein said reaction mixture comprises a reverse transcriptase (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  
With regard to claim 11, Huang teaches a method of claim 1, wherein said amplification has at least 91% sensitivity relative to a positive control amplification or at least 91% sensitivity relative to a negative control amplification (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  
With regard to claim 12, Huang teaches a method of claim 1, wherein said amplification has an lower limit of detection (LoD) of 10- 200 molecules per mL as determined by amplification with standard positive controls (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  
With regard to claim 13, Huang teaches a method of claim 1, wherein said detection has an LoD of 100-2000 molecules per mL as determined by amplification with standard positive controls (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  
With regard to claim 15, Huang teaches a method of claim 1, wherein said sample is extracted from a biological sample (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  
With regard to claim 16, Huang teaches a method of claim 15, wherein said biological sample comprises nasopharyngeal fluid, oropharyngeal fluid, saliva, blood, sera, plasma, lavage, urine, ear exudate, cerebrospinal fluid (CSF), sputum, saliva, bone marrow, synovial fluid, aqueous humor, amniotic fluid, cerumen, breast milk, auroral pharyngeal lavage fluid, bronchoalveolar lavage, bronchoalveolar lavage fluid, semen, prostatic fluid, Cowper's fluid, pre-ejaculatory fluid, female ejaculate, sweat, tears, cyst fluid, pleural fluid, peritoneal fluid, pericardial fluid, lymph, chyme, chyle, bile, interstitial fluid, menses, pus, sebum, vaginal secretion, mucosal secretion, stool, stool water, pancreatic juice, lavage fluid from sinus cavities, bronchopulmonary aspirate, blastocoel cavity fluid, or umbilical cord blood, further wherein said biological sample is obtained from a human subject, optionally further wherein said biological sample is treated with N-acetylcysteine (NAC) before each of said plurality of samples is extracted from said biological sample, optionally further wherein said biological sample is heat-inactivated before each of said plurality of samples is extracted (Abstract, p. 6-9, where the materials and methods are described and where a bioreactor is used for amplification and where the bioreactor includes a droplet; see Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Scientific Reports, 2014, p 1-9) in view of Woudenberg et al. (WO2005029041; March 2005) and further in view of Weitz et al. (US PgPub 20180087078; March 2018).                                                                                                                                                      
With regard to claim 2, Weitz teaches a method of claim 1, wherein said at least one microdroplet further comprises a probe at a concentration of at least 1 uM (Abstract, p 3-4, where the method and the small volume amplification are described).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Huang and Woudenberg to include to arrive at the claimed invention with a reasonable expectation for success.  Weitz teaches In another embodiment, the 3′ end of the barcoded primers may terminate with a specific DNA sequence, e.g., that can be used to capture DNA or RNA species (“genes”) of interest, or to hybridize to a DNA probe that is delivered into the droplets in addition to the .  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Weitz to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 3-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Scientific Reports, 2014, p 1-9) as applied over claims 1, 7-13 and 15-16 above and further in view of Woudenberg et al. (WO2005029041; March 2005).
With regard to claim 3, Woudenberg teaches a method of claim 1, comprising contacting said sample with two or more microdroplets each comprising said pair of primers, wherein each of said two or more microdroplets has a volume of 2.5 nL or 25 nL (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 4, Woudenberg teaches a method of claim 1, wherein said target nucleic acid sequence is DNA, optionally wherein said target nucleic acid sequence is viral DNA, optionally further wherein said viral DNA is from hepatitis B, adenovirus, papillomavirus, poxvirus, herpesvirus, herpes simplex virus, varicella zoster virus, Epstein-Barr virus, or cytomegalovirus (Abstract, p 3-4, where the method and the small volume amplification are described).  
With regard to claim 5, Woudenberg teaches a method of claim 4, wherein said DNA comprises DNA from a bacterium, a fungus, or a parasite, optionally wherein said bacterium comprises Streptococcus pyogenes, coliform, Escherichia coli, Salmonella, Shigella, Staphylococcus aureus, Gardnerella vaginalis, Neisseria gonorrhoeae, Chlamydia trachomatis, Treponema pallidum, Clostridium difficile, Mycobacterium tuberculosis, Bordetella pertussis, Streptococcus pneumoniae, Mycoplasma pneumoniae, Haemophilus influenzae, Legionella pneumophila, Neisseria meningitidis, Listeria monocytogenes, Borrelia burgdorferi, Vibrio cholerae, Clostridium botulinum, Clostridium tetani, or Bacillus anthracis, optionally wherein said fungus comprises Candida albicans, Trichophyton, Microsporum, Epidermophyton, Trichophyton rubrum, Epidermophyton floccosum, Aspergillus, Histoplasma capsulatum, Cryptococcus neoformans, Cryptococcus gattii, Coccidioides or Blastomyces, optionally further wherein said parasite comprises a protozoa, a helminth, or an ectoparasite (paragraph 7-8 and paragraph 100-102).  
With regard to claim 6, Woudenberg teaches a method of claim 1, wherein said target nucleic acid sequence comprises a nucleic acid from severe acute respiratory syndrome coronavirus 2 (SARS-CoV- 2), human immunodeficiency virus (HIV), influenza virus, Dengue virus, hepatitis C virus, hepatitis E virus, ebolavirus, lyssavirus, poliovirus, West Nile virus, Human T-cell lymphotropic virus type 1 (HTLV-1), respiratory syncytial virus (RSV), parainfluenza virus (PIV), human metapneumovirus (hMPV), human rhinovirus (HRV), severe acute respiratory syndrome coronavirus 1 (SARS-CoV-1), middle east respiratory syndrome coronavirus (MERS-CoV), or measles virus (paragraph 7-8 and paragraph 100-102).  
With regard to claim 14, Woudenberg teaches a method of claim 7, wherein said amplification comprises polymerase chain reaction thermocycling (Abstract, p 3-4, where the method and the small volume amplification are described).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Huang to include smaller volumes and smaller volume droplets as taught by Woudenberg to arrive at the claimed invention with a reasonable expectation for success. Woudenberg teaches “The present invention improves over the prior art because the entire sample, as one pool, is exposed to the microplate surface and allowed time to hybridize to the primers and probes affixed thereon. This process enables the sample to become sorted by sequence onto the spots, which will later become individual reaction volumes. While this process will not have enough time to completely sort out the sample for each and every copy. This enrichment of sequences will increase the probability of detecting rare sequences” (paragraph 99).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Hung to include smaller volumes and smaller volume droplets as taught by Woudenberg to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
No claims are allowed.  All claims stand rejected.
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637